Citation Nr: 0705529	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  02-01 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $1,422.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from December 1942 to January 
1947, and from January 1948 to November 1949.  He died in 
January 2000.  The appellant is the veteran's surviving 
spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2001 by the 
Committee on Waivers and Compromises (committee) at the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
regional office (RO) which denied a waiver of recovery of an 
overpayment of death pension benefits in the amount of 
$1,422.00.  


FINDINGS OF FACT

1.  An overpayment of $1,422.00 was created when the 
appellant received pension benefits based on incorrect 
information which she had provided regarding her income.

2.  Recovery of the overpayment would not be against equity 
and good conscience.  


CONCLUSION OF LAW

A waiver of recovery of an overpayment of pension benefits in 
the amount of $1,422.00 is not warranted.  38 C.F.R. 
§§ 1.962, 1.965 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regarding the duties to assist and notify, the Board notes 
that a court decision has held that the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (see 38 U.S.C.A. §§ 5103, 5103A) do not apply to waiver 
claims. Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In 
reaching this decision, the Court observed that the statute 
pertaining to waiver claims, 38 U.S.C.A. § 5302, contains its 
own notice provisions.  This statute requires that a payee be 
notified of his or her right to apply for a waiver, and a 
description of the procedures for submitting the application.  
38 U.S.C.A. § 5302(a).  

In addition, by regulation, it is required that, when a debt 
results from an individual's participation in a benefits 
program, the individual must be informed of the exact amount 
of the debt, and the collection methods to be employed.  38 
C.F.R. § 1.911(d).  The individual must also be notified of 
his or her rights and remedies, specifically, that he may 
informally dispute the debt, or the amount of the debt; that 
he may request a waiver; that he may request a hearing; and 
that he may appeal the underlying debt.  38 C.F.R. 
§ 1.911(b), (c).  This information was provided to the 
appellant.  The claimant must also be provided notice of the 
reasons for the debt.  38 C.F.R. § 1.911(d).  This was 
accomplished in the letters, the waiver decision and the 
statements of the case.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  All relevant evidence identified by the appellant 
was obtained and considered.  The claims file contains the 
appellant's financial status report.  She did not submit an 
updated report after being requested to do so.  The appellant 
has declined a hearing.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claim.  The 
Board finds that the reports coupled with the other evidence 
of record provide sufficient information to adequately 
evaluate the claim.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

Many of the facts pertaining to the claim for a waiver of 
recovery of an overpayment are not in dispute.  As noted 
above, the veteran died in January 2000.  Prior to his death, 
he had been awarded nonservice-connected pension benefits.  
In February 2000, the appellant applied for death pension as 
the veteran's surviving spouse.  In her application, she 
specified that her only income was $405 per month from Social 
Security.  In April 2000, the RO granted the claim for 
pension.  In a notification letter of April 2000, the RO 
notified her that the pension rate depended on her income, 
and that her only income was $404.50 from Social Security.  
The RO advised the appellant that she should tell the RO 
right away if her income changes.  She was also given an 
enclosed VA Form 21-8767, Death Pension Award Attachment, 
which explained certain factors concerning the benefits.  

In January 2001, the RO notified the appellant that her 
pension award was being terminated effective from February 1, 
2000.  It was noted that this action was based on a 
determination that she had countable income of $7410 from 
February 1, 2000.  This was based on income from Social 
Security in the amount of $10,098, with adjustments made for 
medical expenses.  In a letter dated in February 2001, the VA 
advised the appellant that she owed $1,422 due to the change 
in her pension.  

The appellant submitted a Financial Status Report in April 
2001 which reflects that she reported having no income; 
however, a note apparently added by someone at the RO 
indicates that she had income from Social Security of $871 
per month.  She denied having any other income such as 
retirement.  She reported having $687 of monthly living 
expenses, plus installment debts of $450 per month.  

The Board remanded the case for additional development in 
December 2003.  The RO subsequently requested that the 
appellant complete and return a Financial Status report 
listing all income and assets and signed as being true and 
correct under penalty of law; however the appellant did not 
do so.  In addition, in a waiver decision of September 2006, 
the RO noted that there were indications that the appellant 
also had unreported retirement income.  The Board notes that 
review of the claims file reflects that older financial 
status forms such as one filed by the veteran in November 
1991 reflect that the appellant had retirement income from 
the State of Florida in the amount of $347 per month.  

After reviewing the record, the Board initially finds that 
there is no question that the indebtedness based on the 
overpayment of pension benefits was properly created.  The 
overpayment of $1,422.00 was created when the appellant 
received pension benefits based on incomplete information 
regarding her income.  A statement of the case was issued in 
September 2006 regarding the validity of the debt, but she 
did not perfect an appeal.  Therefore, the only issue to be 
decided on appeal is whether a waiver of recovery of the 
overpayment is warranted under the facts of this case.

Collection of an overpayment may be waived if collection of 
such indebtedness would be against equity and good 
conscience.  See 38 C.F.R. § 1.962.  The standard "Equity and 
Good Conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  See 38 
C.F.R. § 1.965.  In making this determination, consideration 
will be given to the following elements, which are not 
intended to be all inclusive:

(1)  Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether the 
withholding of benefits or recovery would 
nullify the objective for which the 
benefits were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

The Board finds that the appellant was at fault in the 
creation of the debt.  The appellant's failure to correctly 
report her income, as she had been requested to do in the 
application form and notification letter, directly resulted 
in the creation of the overpayment.    

The Board further finds that the fault of the debtor 
outweighs any fault attributable to the VA.  There is no 
fault which can be attributed to the VA in this case.  The VA 
had no way of knowing that the appellant's income was higher 
than she had reported.  

The Board also finds that collection of the debt would not 
deprive the appellant of basic necessities.  The appellant 
has previously reported expenses which exceed her income.  
However, she failed to provide an updated Financial Status 
report, and the past report appears to have understated her 
income as it id not include the retirement income which was 
previously reported on the veteran's reports.  In light of 
this, the Board finds that the evidence fails to credibly 
show that her expenses exceed her income.  Thus, she has not 
presented any credible evidence showing that recovery of the 
overpayment debt would cause hardship.   

The Board finds that the recovery of the overpayment would 
not nullify the objective for which the benefits were 
intended.  Nonservice-connected pension benefits are intended 
to aid persons who have lower income, lesser assets and/or 
higher medical expenses than the appellant.  Therefore, 
recovery of the overpayment would not tend to defeat the 
purpose of the VA benefits program.

The provision regarding unjust enrichment is applicable in 
this case.  The appellant received pension benefits in excess 
to which she is entitled under the law.  

Finally, the Board notes that there is no indication that the 
appellant has changed her position to her detriment based on 
reliance on VA benefits.  

In summary, the elements set forth in 38 C.F.R. § 1.965 weigh 
against the appellant's claim for a waiver.  Recovery of the 
overpayment which was created would not be against equity and 
good conscience.  Therefore, the Board concludes that a 
waiver of recovery of overpayment in the amount of $1,422.00 
is not warranted.








ORDER

A waiver of recovery of an overpayment of pension benefits in 
the amount of $1,422.00 is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


